DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102 as being anticipated by Shang (US 2012/0092241).
Regarding claim 1, Shang discloses an array substrate, comprising: 
a plurality of sub-pixels arranged in an array along a first direction and a second direction, wherein the first direction and the second direction intersect (fig. 3); 
a plurality of gate lines extending in the first direction (horizontal) and arranged in the second direction (see G, fig. 3); and 
a plurality of data lines (D, fig. 3) extending in the second direction (vertical) and arranged in the first direction, wherein the plurality of data lines comprise a first data line and a second data line alternately arranged in the first direction (fig. 3), two columns of sub-pixels extending in the second direction and arranged in the first direction are arranged between the first data line and the second data line (fig. 3), the first data line and the second data line are respectively configured to transmit voltages of different polarities (see Data in fig. 2), and different sub-pixels connected to a same data line are connected to different gate lines (fig. 3); 

one column of sub-pixels extending in the second direction are connected to the first data line, or one column of sub-pixels extending in the second direction are connected to the second data line (fig. 3 and para. 24, 25).  
Regarding claim 2, Shang discloses, wherein the plurality of gate lines comprise a first gate line and a second gate line alternately arranged in the second direction, a gate line pair formed by the first gate line and the second gate line is provided between two adjacent sub-pixels arranged in the second direction (see fig. 3).  
Regarding claim 3, Shang discloses wherein the one column of sub-pixels extending in the second direction are all connected to a same data line (see fig. 3).  
Regarding claim 4, Shang discloses, wherein among the sub-pixels arranged in the first direction, an odd number of sub-pixels are provided between two sub-pixels connected to 18C19P4112-01 US a same data line (see fig. 3).  
Regarding claim 5, Shang discloses wherein among the sub-pixels arranged in the first direction, one sub-pixel is provided between the two sub-pixels connected to the same data line (see fig. 3).  
Regarding claim 6, Shang discloses wherein among the sub-pixels arranged in the first direction, two sub-pixels located on both sides of a same data line and next to the same data line are connected to a same gate line (see fig. 3).  
Regarding claim 7, Shang discloses wherein among the sub-pixels arranged in the first direction, two sub-pixels located on both sides of a same data line and next to the same data line are connected to different data lines (see fig. 3).  
Regarding claim 8, Shang discloses wherein the plurality of sub-pixels are divided into a first sub-pixel group and a second sub-pixel group alternately arranged in the first direction, each sub-pixel group comprises two columns of sub-pixels extending in the second direction and arranged in the first direction (see fig. 3); 
one sub-pixel group is between the first data line and the second data line, which are adjacent, and two sub-pixels arranged in the first direction in a respective sub-pixel group are respectively connected to the first data line and the second data line on both sides of the respective sub-pixel group (fig. 3); 
each of the sub-pixels in the first sub-pixel group is connected to the data line close to the sub-pixel, and each of the sub-pixels in the second sub-pixel group is connected to the data line away from the sub-pixel (fig. 3).  
Regarding claim 9, Shang discloses wherein one column of sub-pixels extending in the second direction have the same color, and the two adjacent sub-pixels arranged in the first direction have different colors (see fig. 3).  
Regarding claim 10, Shang discloses wherein adjacent sub-pixels with a same color and arranged in the first direction are respectively connected to the first data line and the second data line (see fig. 3).   
Claims 11-14 and 16 are rejected for the same reasons as stated above (see claims 5-6, 8-10 and 1, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang in view of Yang (US 2019/0025965).
Regarding claim 15, Shang fails to disclose touch electrodes.
Shang fails to disclose touch electrodes.
Yang discloses wherein a touch electrode line extending in 20C19P4112-01 US the second direction is between the two columns of sub-pixels between the first data line and the second data line (see fig. 2).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Yang in the device of Shang. The motivation for doing so would have been to provide the ability to have a touch display (Yang; fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628